Exhibit 5.1 ORRICK, HERRINGTON & SUTCLIFFE LLP THE ORRICK BUILDING 405 HOWARD STREET SAN FRANCISCO, CALIFORNIA94105-2669 tel+1-415-773-5700 fax+1-415-773-5759 www.orrick.com November 6, 2009 VirnetX Holding Corporation 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California 95066 Re: Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel for VirnetX Holding Corporation, a Delaware corporation (the “Company”), in connection with the Company’s filing of a Registration Statement on Form S-3 (the “Registration Statement”) relating to the registration under the Securities Act of 1933, as amended (the “Act”), of the resale by the selling stockholders named therein (the “Selling Stockholders”) of an aggregate of 10,427,850 shares of common stock, par value $0.0001 per share (the “Common Stock”), consisting of 2,380,942issued and outstanding shares of Common
